DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement, filed June 26, 2020, cites foreign documents CN 108005818 and CN 108223209. Applicant has only filed an English language translation of the abstract of these references. A legible copy of each foreign patent document is required. The English language abstract of these references is not sufficient; therefore, these references have not been considered. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 4 requires a connection between the cover and an exterior surface of the peripheral sidewall. As best shown in figure 12, the specification discloses a cover 490 that is connected to the second end. The specification does not discuss a cover that is connected to an exterior surface of the peripheral side wall. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3920097 to Schmidt (hereinafter referred to as Schmidt).
	In regard to claims 1 and 11, as shown in the figure, Schmidt discloses a filter housing (1, 1’, 2). The filter housing includes a first end (1), an opposite second end (1’), and a peripheral side wall (2). The peripheral side wall defines, in combination with the first and second ends, a hollow interior of the housing. The opening “12” can be considered to form an air inlet at the first end of the housing. The air inlet (12) is in open communication with the hollow interior. The opening “24” can be considered to form an air outlet at the second end of the housing. The air outlet (24) is in open communication with the hollow interior. The first end (1) further includes an opening (not numbered) that allows a tube (6) and rotor (5) to be inserted into the hollow interior. The tube (6) forms a conduit that is passed through the opening in the first end. The conduit (6) includes a hollow interior that is capable of communicating a pressurized fluid therethrough. The conduit (6) is shown to define a longitudinal axis of the apparatus. The rotor (5) includes a nozzle (5’) on the end of the conduit (6). The nozzle (5’) is in open communication with the hollow interior. 
	In regard to claim 2, the opening for the pressure switch (20) forms an opening through the second end (1’). The opening through the second end is shown to be disposed between the air outlet (24) and an interior surface of the peripheral side wall (2). 
	In regard to claim 3, the hollow interior is sized to receive a hollow filter cartridge (3, 4) therewithin. The opening through the second end is shown to be disposed between an exterior surface of the hollow filter cartridge (3, 4) and the interior surface of the peripheral side wall (2). 
	In regard to claim 5, Schmidt further includes an opening (13) through the peripheral side wall (2) adjacent the second end (1’). 
	In regard to claim 8, the cylinder (9) forms a receptacle coupled to the first end in alignment with the opening through the first end. The receptacle (9) is disposed on an exterior surface of the first end. 
	In regard to claim 14, a filter cartridge (3, 4) is disposed within the hollow interior. The filter cartridge (3, 4) includes a hollow interior in fluid communication with the air outlet (24). The nozzle (5’) is positioned within the hollow interior of the filter cartridge. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt.
	Schmidt is discussed above in section 5. In regard to claim 13, Schmidt discloses a single nozzle (5’) mounted on a rotor (5) for a rotation on the end of the conduit (6). Schmidt does not disclose using a plurality of nozzles. There is no evidence the number of nozzles is critical. The use of additional nozzles is considered to be a mere duplication of parts. More nozzles will predictably allow for a spray over a greater area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include a plurality of nozzles as this is a mere duplication of parts that will allow for a larger spray area. 
	In regard to claim 12, there is no evidence the positioning of the nozzles is critical. A plurality of the nozzles extending from an exterior surface of the conduit would also predictably allow for a greater spray away. Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to include a plurality of nozzles spaced apart along a length of the conduit in order to increase the spray area. 

Allowable Subject Matter
Claims 4, 6, 7, 9, 10, and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter housings and devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773